



Exhibit 10.03
FIRST AMENDMENT
TO
CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This FIRST AMENDMENT (this “Amendment”) to the Confidentiality, Non-Competition
and Non-Solicitation Agreement, is made and entered into this 7th day of April,
2016, by and between by Under Armour, Inc., a Maryland corporation (together
with its controlled affiliates, the “Company”), and Kevin A. Plank (the
“Stockholder”).


WHEREAS, the Company and the Stockholder have previously entered into that
certain Confidentiality, Non-Competition and Non-Solicitation Agreement, dated
as of June 15, 2015 (the “Noncompete Agreement”); and


WHEREAS, in connection with the settlement of the consolidated lawsuit entitled
In re: Under Armour Shareholder Litigation, Case No. 24-C-15-003240, the Company
and the Stockholder have agreed to, among other things, amend the Noncompete
Agreement as set forth herein; and


WHEREAS, this Amendment will become effective on the date that the Company first
issues any shares of its Class C Common Stock, par value $0.0003 1/3 per share
(such date, the “Class C Issue Date”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.Amendment to the Noncompete Agreement. Effective as of the Class C Issue Date,
the definition of “Cause” set forth in Section 3(a) of the Noncompete Agreement
shall be amended and restated in its entirety to read:


(a)    “Cause” as used in the Charter (as amended by the Governance Amendments)
shall mean the occurrence of any of the following (unless otherwise determined
by at least 75% of the Independent Directors of the Company): (i) the
Stockholder’s material misconduct or neglect in the performance of his duties;
(ii) the Stockholder’s failure to devote the time necessary to the performance
of his duties as CEO or Approved Executive Officer, as applicable; (iii) the
Stockholder’s commission of any felony; offense punishable by imprisonment in a
state or federal penitentiary; any offense, civil or criminal, involving
material dishonesty, fraud, moral turpitude or immoral conduct; or any crime of
sufficient import to potentially discredit or adversely affect the Company’s
ability to conduct its business in the normal course; (iv) the Stockholder’s
material breach of the Company’s written Code of Conduct, as in effect from time
to time; (v) the Stockholder’s commission of any act that results in severe harm
to the Company excluding any act taken by the Stockholder in good faith that he
reasonably believed was in the best interests of the Company; or (vi) the
Stockholder’s material breach of this


1

--------------------------------------------------------------------------------






Agreement. The Stockholder shall not be deemed terminated for “Cause” as an
Approved Executive Officer for purposes of the Charter as amended by the
Governance Amendments unless and until a notice of intent to terminate the
Stockholder for “Cause,” specifying the particulars of the conduct of the
Stockholder forming the basis for such termination, is given to the Stockholder
by at least 75% of the Independent Directors and, subsequently, at least 75% of
the Independent Directors find, after reasonable notice to the Stockholder (but
in no event less than fifteen (15) days prior notice) and an opportunity for the
Stockholder and his counsel to be heard by the Board, that termination of the
Stockholder for “Cause” is justified, and such termination for “Cause” shall be
deemed effective on the date that is five (5) business days after the date that
the Board gives to the Stockholder notice of such termination for “Cause,”
specifying in detail the particulars of the conduct of the Stockholder found by
the Board to justify such termination, is given to the Stockholder by the Board.


2.No Other Amendments. Except as expressly amended as set forth in Section 1 of
this Amendment, the Noncompete Agreement shall remain in full force and effect.


3.Miscellaneous. The provisions of Sections 8, 9, 11 through 15, and 18 through
20 of the Noncompete Agreement are incorporated into this Amendment herein by
reference, mutatis mutandi.


[Signature Page Follows]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




                    
 
 
UNDER ARMOUR, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Stanton
 
 
 
Name: John P. Stanton
 
 
 
Title: Senior Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE STOCKHOLDER
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Kevin A. Plank
 
 
Kevin A. Plank



